DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledgement of preliminary amendment dated 10/14/2019 amending Figures 5-6 and fixing a minor typographical error in the specification has been entered into the application but was an incomplete reply as per Notice of Incomplete Reply dated 10/18/2019.   
Acknowledgement of accepted preliminary amendment dated 10/25/2019 amending Figures 5-6 and fixing a minor typographical error in the specification.  
Domestic Benefit
Present application 16/527,435 filed 07/31/2019 claims priority from provisional application 62/753,658 filed 10/31/2018. 
Foreign Priority
No claim to an application for foreign priority. 
Three Information Disclosure Statements
The three information disclosure statements submitted on 11/17/2020, 07/07/2021 and 02/25/2022 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is indefinite by being unclear with respect to the recited limitation, “the second cross-layer common patterns across a full chip region of each of the dies.” Specifically, this recited limitation is unclear because the nexus between the chip and the dies is completely unclear in the claim. For purpose of examination on the merits it is noted that this aforementioned limitation is explained in page 16, lines 1-6 of present application and this explanation is adopted: full chip = all common patterns located anywhere on the bad die 111. 
Dependent claims 8-12 do not alleviated the indefiniteness from claim 7 and are rejected for incorporating the indefiniteness from claim 7. 

Claim 16 is indefinite by being unclear with respect to the recited limitation, “with all of a plurality of regions of the plurality of dies.” It is understood that Applicant may craft broad claims. However, this recited limitation is unclear because the nexus between “regions” with respect to “dies” is completely unclear in the claim. It is noted that the claims serve a public notice function. see Memorandum from John Love, Deputy Commissioner for Patent Examination Policy, to Technology Center Directors and Patent Examining Corps (Sept. 2, 2008), available at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/section_112_2nd_09_02_2008.pdf (“The primary purpose of the definiteness requirement for claim language is to ensure that the scope of the claims is clear so that the public is informed of the boundaries of what constitutes infringement of the patent.”). As such, one of ordinary skill in the art would not know how to calculate the ratio using the undefined/random “region” from the die(s). As made clear in the instant specification page 16, lines 1-6: the comparison is not to an undefined region across dies BUT instead is to other cross-layer common patterns across each entire die. For purpose of examination on the merits it is noted that this aforementioned limitation is explained in page 16, lines 1-6 of present application. 
Dependent claim 17 does not alleviate the indefiniteness from claim 16 and is rejected for incorporating the indefiniteness from claim 16. 

Claim 20 is rejected for same reasoning as claim 16, supra. Refer to claim 16, supra. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2018/0165803 A1 to Cheng et al. (“Cheng”).

    PNG
    media_image1.png
    520
    1270
    media_image1.png
    Greyscale

Regarding independent claim 1, Cheng teaches a method (see title and Figure 2 and Figure 5, supra), comprising:
detecting a plurality of electrical fault regions (i.e., see Figure 1 and Figure 2, step S210 in paragraph 0018: there is detection of hotspots) of a plurality of dies 110 of a semiconductor wafer 100;
generating (see explanation, infra), based on Graphic Database System (GDS) electronic files stored in a GDS database that are associated with the detected electrical fault regions, decomposed Graphic Database System (GDS) cross-layer clips associated with the plurality of electrical fault regions (see explanation, infra); and
identifying a plurality of cross-layer common patterns (i.e., see Figure 2, step S240 in paragraphs 0033-0035: there is a common pattern found from clippings. As per Figure 5 and paragraph 0037 there are cross-layers. Specifically, with respect to paragraphs 0033-0035 as applied to Figure 5 -- there is a common pattern 500 formed from the clippings 510A-510C by using multiple cross correlation calculations between the different clippings. Since the common pattern is taught as being cross-layer then, in this specific embodiment, it would appear that the clippings are also cross-layer OR when viewed in entirety are cross-layer clips. The cross layer clips are from GDS and the GDS database by explanation of paragraphs 0014-0015 along with paragraph 0034 along with Figure 8 and paragraphs 0045-0046: there is a location of the GDS files and database of Figure 8 – specifically 830 the database and 820 the processing circuitry. The GDS clips are “decomposed” because there are clippings –that are clipped from larger images/pattern-regions. Last, there are a plurality of common patterns for the following reasons: 1- as per Figure 3 there appears to be many hot spots and therefore common patterns; 2-as per Figure 2 steps S250, S260, S270 there is the identification of at least one common pattern from 240 and then many common patterns are identified in S260 if the common pattern is known; 3- as per paragraph 0018 there may be many dies and wafers) based on the decomposed GDS cross-layer clips (i.e., as just explained).
Regarding claim 2, Cheng teaches wherein the detecting the plurality of electrical fault regions includes:
applying, by a wafer testing apparatus, electrical test vectors to the plurality of dies of the semiconductor wafer (i.e., refer to Figure 8, number 810 and paragraphs 0044-0046: the testing appears to be electrical to find the coordinates and the prepare for the stacking of hotspots); and
detecting the plurality of electrical fault regions in response to the applying the electrical test vectors (i.e., as per the, supra).
Regarding claim 5, Cheng teaches identifying systematic hotspot regions by stacking the detected electrical fault regions according to locations of the detected electrical fault regions on the plurality of dies (i.e., see Figure 3: this is stacking of hotspots. See Figure 3, infra),

    PNG
    media_image2.png
    498
    608
    media_image2.png
    Greyscale

wherein the generating the decomposed GDS cross-layer clips associated with the plurality of electrical fault regions includes generating the decomposed GDS cross-layer clips associated with the systematic hotspot regions (i.e., as per Figure 3 to Figure 5-- it appears that the hotspot-stacking-results and coordinates are used to form the clippings and further are used for the maximal cross-correlation calculation of the clippings to find the common pattern).
Regarding claim 6, Cheng teaches wherein the identifying the cross-layer common patterns includes identifying the cross-layer common patterns by identifying matching patterns among the decomposed GDS cross-layer clips (i.e., as per Figure 5 it appears that there is matching via maximal normalized cross-correlation. Figure 5 shows the same pattern matched between 510A, 510B and 510C that results in common pattern 500).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other limitations of claim 3, wherein the generating decomposed GDS cross-layer clips includes: accessing, from the GDS database, GDS clips associated with the electrical fault regions, each of the GDS clips representing a layer of the dies in a respective one of the electrical fault regions; and generating merged GDS clips for the electrical fault regions by merging the GDS clips associated with the respective electrical fault regions.
	Claim 4 contains allowable subject matter, because it depends on the allowable subject matter of claim 3. 

Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 7 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other limitations of claim 7, wherein the plurality of cross-layer common patterns includes first cross-layer common patterns associated with the plurality of electrical fault regions and second cross-layer common patterns, the method further comprising: comparing each of the first cross-layer common patterns with all others of the first cross-layer common patterns and calculating a first normalized ratio based on the comparison; comparing each of the first cross-layer common patterns with all of the second cross-layer common patterns across a full chip region of each of the dies and calculating a second normalized ratio based on the comparison.
	Claims 8-12 contain allowable subject matter, because they depend on the allowable subject matter of claim 7. 

Independent Claim 13 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other limitations of claim 13, generates merged GDS cross-layer clips for each of the electrical fault regions by merging the GDS clips associated with each of the respective electrical fault regions; and generates decomposed GDS cross-layer clips associated with the plurality of electrical fault regions by dividing the merged GDS clips into a plurality of decomposed GDS cross-layer clips.
	Dependent claims 14-17 contain allowable subject matter, because they depend on the allowable subject matter of claim 13.
Further, with respect to dependent claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Independent Claim 18 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other limitations of claim 18, generating, by the GDS decomposition circuitry, merged GDS cross-layer clips for each of the electrical fault regions by merging the GDS clips associated with each of the respective electrical fault regions; and generating, by the GDS decomposition circuitry, decomposed GDS cross-layer clips associated with the plurality of electrical fault regions by dividing the merged GDS clips into a plurality of decomposed GDS cross-layer clips.
Dependent claims 19-20 contain allowable subject matter, because they depend on the allowable subject matter of claim 18.
Further, dependent claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior-art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the Notice of References Cited-892 Form. Specifically, reference B teaches in Figure 3 with Figure 4 of grouping/binning and re-grouping/re-binning of defect SEM images using design clippings as per number 108B of Figure 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895